                 Case 2:20-cv-00607-BJR Document 42 Filed 09/21/21 Page 1 of 2



 1                                                                 The Honorable Barbara J. Rothstein
 2

 3

 4

 5
                             IN THE UNITED STATES DISTRICT COURT
 6                         FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   EC EDWARD COBB,

 9                   Plaintiff,                           CASE NO. C20-607-BJR
            v.
10                                                        ORDER ADOPTING REPORT AND
11   SOUTH CORRECTIONAL ENTITY, et al.,                   RECOMMENDATION AND DISMISSING
                                                          ACTION
12                   Defendants.

13

14

15          The Court, having reviewed Plaintiff’s complaint the Report and Recommendation of the

16   Honorable Michelle L. Peterson, United States Magistrate Judge, Plaintiff’s Objections and
17   Supplemental Objections thereto, and the remaining record, does hereby find and Order:
18
            (1)      As set forth in the Report and Recommendation, Plaintiff’s complaint is defective
19
     in a number of ways. Even though Judge Peterson has explained the defectives and the manner in
20
     which the defects may be corrected and despite accommodating Plaintiff’s repeated requests for
21

22   extensions, Plaintiff has failed to file a legally sufficient amended complaint. As Judge Peterson

23   aptly states “[t]his case had now been pending for almost sixteen months, and Plaintiff has yet to

24   file a clear, concise, and viable pleading.” Dkt. No. 34. Plaintiff’s Objections and Supplement
25   Objections do not adequately address the errors highlighted in the Report and Recommendation;
26
            (2)      Therefore, the Court adopts the Report and Recommendation;
27




                                                      1
               Case 2:20-cv-00607-BJR Document 42 Filed 09/21/21 Page 2 of 2



 1          (3)     Plaintiff’s complaint (Dkt. No. 10) and this action are hereby DISMISSED,
 2   without prejudice, pursuant to 28 U.S.C. § 1915(e)(2)(B), for failure to state a viable claim for
 3
     relief under 42 U.S.C. § 1983; and
 4
            (4) The Clerk is directed to send copies of this Order to petitioner, to counsel for
 5
     respondent, and to Judge Peterson.
 6

 7          Dated this 21st of September 2021.

 8

 9                                                         A
                                                           Barbara       Jacobs      Rothstein
10                                                         U.S. District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27




                                                      2
